DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 12/12/2019.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
Step 1: Determining if the claim falls within a statutory category
Step 2A: 
Step 2B: If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).
Step 1: 
With respect to independent claims 11 and 16, applying step 1, the preambles of claims 11 and 16 claim a method and a system, which fall within the statutory categories of a process and a machine respectively.

Claim 11 Step 2A Prong One:
In order to apply Step 2A, a recitation of claim 11 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites:
A method for generating and manipulating a virtual building in a virtual three- dimensional space, comprising: (preamble)

obtaining architectural plans for a building; (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g))

generating data associated with a virtual building in a virtual three- dimensional space using the obtained architectural plans; (mental process – MPEP 2106.04(a)(2)(III))

and transmitting the data associated with the virtual building in the virtual three-dimensional space to a client system, (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g))

wherein one or more portions of the virtual building are dynamically modifiable in the virtual three-dimensional space based on user input, and (mental process – MPEP 2106.04(a)(2)(III))

a view of the virtual building in the virtual three-dimensional space is modifiable based on the user input. (mental process – MPEP 2106.04(a)(2)(III))

The limitation of “generating data associated with a virtual building in a virtual three- dimensional space using the obtained architectural plans;” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally “generate” or visualize a three-dimensional space.

The limitation of “wherein one or more portions of the virtual building are dynamically modifiable in the virtual three-dimensional space based on user input,” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a building in a three-dimensional space and envision modifications to the building.

The limitation of “and a view of the virtual building in the virtual three-dimensional space is modifiable based on the user input.” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a building in a three-dimensional space and envision modifications to the building.

Claim 11 Step 2A Prong Two:
Under Step 2A Prong Two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or mere instructions to implement an abstract idea on a computer. In particular, the claim recites the “A method for generating and manipulating a virtual building in a virtual three- dimensional space, comprising:” (general field of use – see MPEP 2106.04(d) referencing MPEP 2106.05(h)), “obtaining architectural plans for a building;” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)), and “and transmitting the data associated with the virtual building in the virtual three-dimensional space to a client system” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)) .

These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim as a whole is linked to virtual environment creation but the claim does not recite additional elements that integrate the exception into a practical application of the exception because the claim does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Claim 11 Step 2B: 
Moving on to Step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations outside the abstract idea only present general field of use (see MPEP 2106.04(d) referencing MPEP 2106.05(h)) or insignificant extra-solution activity (MPEP 2106.05(g)). Furthermore, as Berkheimer evidence that the claim elements “obtaining architectural plans for a building;” and “and transmitting the data associated with the virtual building in the virtual three-dimensional space to a client system” are well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. As such, considering the claim limitations as an ordered combination, claim 11 does not include significantly more than the abstract idea.

For the foregoing reasons, claim 11 is directed to an abstract idea without significantly more and is rejected as not patent eligible under 35 U.S.C. 101.

Claim 12 is dependent on independent claim 11 and includes all the limitations of claim 11. Claim 12 recites “wherein a cost associated with the virtual building in the virtual three-dimensional space is displayable in association with the virtual building.” (insignificant extra-solution activity – MPEP 2106.05(g)). The claim language provides that the cost associated with the virtual building is displayed to the user, which is incidental to the primary process of the claim which is the generation of a virtual building. Although providing a cost display is related to the process of generating a virtual building, it is not a major part of the process because a virtual world can be created without including a cost display. Therefore this claim limitation is merely a tangential addition to the claim. Evidence that displaying the cost associated with a virtual building is a well-known, routine, and conventional activity, is presented in Hansen_2003 (US20060136180A1 - Par 0085: “However, instead of the product selection area, the user interface of fig. 7 provides an price indication 701 to the user about the associated cost if the user was to order physical bricks (or sets of bricks including sufficient physical bricks) corresponding to the virtual bricks that the user has currently positioned/assembled in the virtual building area 73.”) where price information corresponding to user modifications is displayed to the user. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional 

Claim 13 is dependent on independent claim 11 and includes all the limitations of claim 11. Claim 13 recites “wherein the environment is displayable in a first view showing interior and exterior structure including walls inside the building.” (insignificant extra-solution activity – MPEP 2106.05(g)). The claim language provides that an interior/exterior structural view is presented to the user, which is incidental to the primary process of the claim which is the generation of a virtual building. Although providing an interior/exterior structural view is related to the process of generating a virtual building, it is not a major part of the process because a virtual world can be created without including an interior/exterior structural view of the building. Therefore this claim limitation is merely a tangential addition to the claim. Evidence that displaying an interior/exterior structural view of a virtual building is a well-known, routine, and conventional activity, is presented in Thomas_2006 (US20070219645A1) Figure 15, where an interior/exterior view of a virtual building is displayed to the user. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 14 is dependent on claim 13 and includes all the limitations of claim 13. Claim 14 recites “wherein the environment is configured to display a second view showing interior plumbing of the interior structure behind the walls.” (insignificant extra-solution activity – MPEP 2106.05(g)). The claim language provides that an interior plumbing view is presented to the user, which is incidental to the primary process of the claim which is the generation of a virtual building. Although providing Thomas_2006 (US20070219645A1 - Description page 37, lines 13-19: “One may pull apart the floors, rooms and areas of the building 205 in the virtual display to obtain parameter readings which help pinpoint the basis of the potential problem. One may inspect the plumbing, wiring, ventilation, valves, switches, and so forth, in the walls, floors and ceilings. The walls and ceilings may be semi-transparent or disassembled during the inspecting.”) where an interior plumbing view of a virtual building is displayed to the user. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 15 is dependent on claim 14 and includes all the limitations of claim 14. Claim 15 recites “wherein the environment is configured to display a third view showing interior electrical configurations of the interior structure behind the walls.” (insignificant extra-solution activity – MPEP 2106.05(g)). The claim language provides that an interior electrical view is presented to the user, which is incidental to the primary process of the claim which is the generation of a virtual building. Although providing an interior electrical view is related to the process of generating a virtual building, it is not a major part of the process because a virtual world can be created without including an interior electrical view of the building. Therefore this claim limitation is merely a tangential addition to the claim. Evidence that displaying an interior electrical view of a virtual building is a well-known, routine, and conventional activity, is presented in Thomas_2006  - Description page 37, lines 13-19: “One may pull apart the floors, rooms and areas of the building 205 in the virtual display to obtain parameter readings which help pinpoint the basis of the potential problem. One may inspect the plumbing, wiring, ventilation, valves, switches, and so forth, in the walls, floors and ceilings. The walls and ceilings may be semi-transparent or disassembled during the inspecting.”) where an interior electrical view of a virtual building is displayed to the user. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 16 Step 2A Prong One: 
In order to apply Step 2A, a recitation of claim 16 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites:
A client system, comprising: (preamble)

a processor; (mere instructions to implement an abstract idea on a computer – MPEP 2106.05(f))

and a memory configured to store computer readable instructions that, when executed by the processor, cause the system to: (mere instructions to implement an abstract idea on a computer – MPEP 2106.05(f))

receive data transmitted from a server system; (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g))

render a virtual three-dimensional space, including a virtual building, navigable by a user using the received data; (mental process – MPEP 2106.04(a)(2)(III))

and dynamically modify one or more portions of the virtual building in the virtual three-dimensional space based on user input. (mental process – MPEP 2106.04(a)(2)(III))

The limitation of “render a virtual three-dimensional space, including a virtual building, navigable by a user using the received data;” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally “render” or visualize a three-dimensional space.

The limitation of “and dynamically modify one or more portions of the virtual building in the virtual three-dimensional space based on user input.” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a building in a three-dimensional space and envision modifications to the building.

Claim 16 Step 2A Prong Two:
Under Step 2A Prong Two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or mere instructions to implement an abstract idea on a computer. In particular, the claim recites the “A client system, comprising:” (general field of use – see MPEP 2106.04(d) referencing MPEP 2106.05(h)), “a processor;” (mere instructions to implement an abstract idea on a computer – MPEP 2106.05(f)), “and a memory configured to store computer readable instructions that, when executed by the processor, cause the system to:” (mere instructions to implement an abstract idea on a computer – MPEP 2106.05(f)), and “receive data transmitted from a server system;” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)).

These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim as a whole is linked to virtual environment creation but the claim does not recite additional elements that integrate the exception into a practical application of the exception because the claim does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Claim 16 Step 2B:
Moving on to Step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations outside the abstract idea only present general field of use (see MPEP 2106.04(d) referencing MPEP 2106.05(h)), mere instructions to implement an abstract idea on a computer “a processor;” and “and a memory configured to store computer readable instructions that, when executed by the processor, cause the system to:” merely recite a computer at a high level of generality and invoke a computer as a tool to implement the abstract idea (MPEP 2106.05(f)). Furthermore, as Berkheimer evidence that the claim element “receive data transmitted from a server system;” is well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering is well understood, routine, and conventional. As such, considering the claim limitations as an ordered combination, claim 16 does not include significantly more than the abstract idea. 

For the foregoing reasons, claim 16 is directed to an abstract idea without significantly more and is rejected as not patent eligible under 35 U.S.C. 101.

Claim 17 is dependent on claim 16 and includes all the limitations of claim 16. The claim recites “wherein a view of the virtual building in the virtual three-dimensional space is modifiable based on the user input.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a virtual building in a three-dimensional space and envision modifications to the building. This claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 18. The limitations of claim 18 are substantially the same as claim 13 and are rejected due to the same reasons outlined above for claim 13.

Claim 19. The limitations of claim 19 are substantially the same as claim 14 and are rejected due to the same reasons outlined above for claim 14.

Claim 20. The limitations of claim 20 are substantially the same as claim 15 and are rejected due to the same reasons outlined above for claim 15.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 12 are rejected under U.S.C. 103 as being unpatentable over Abovitz_2013 (AU2014248874A1) in view of Sasson_2018 (US20190180105A1) in further view of Hansen_2003 (US20060136180A1).

Claim 1. Abovitz_2013  teaches “A system configured to generate and manipulate a virtual building in a virtual three-dimensional space, comprising:” (Par 0001: “The present invention generally relates to systems and methods configured to facilitate interactive virtual or augmented reality environments for one or more users.”; Par 0002: “Virtual and augmented reality environments are generated by computers using, in part, data that describes the environment. This data may describe, for example, various objects with which a user may sense and interact with.”; “a client system having processing circuitry that includes at least a memory, a processor, and a communications device;” (Par 0035: “Another embodiment is directed to a system for enabling two or more users to interact within a virtual world comprising virtual world data, comprising a computer network comprising one or more computing devices, the one or more computing devices comprising memory, processing circuitry, and software stored at least in part in the memory and executable by the processing circuitry to process at least a portion of the virtual world data;”; Par 0078: “Generally, the user device will include a processor for executing program code stored in memory on the device, coupled with a display, and a communications interface.”), “and a server system having processing circuitry that includes at least a memory, a processor, and a communications device, the processing circuitry of the server system configured to:” (Par 0058: “The one or more servers 110 each comprise one or more processors for executing program instructions. The servers also include memory for storing the program instructions and data that is used and/or generated by processes being carried out by the servers under direction of the program instructions.”; Par 0076: “The part of the dynamic object that is changing can be updated by a real-time, threaded high priority data stream from a server 110, through computing network 105, managed by the gateway component 140.” Under its broadest reasonable interpretation, the capability of the server to send a data stream implies that a communications device is included in the server system.), “obtain architectural plans for a building;” (Par 00165: “With coarse localization and orientation determined, the distributed system may be configured to load (i.e., via wireless communication) local feature mapping information to the local device (i.e., such as the intercoupled mobile communication system 154 and enhancement console 218). Such information may comprise, for example, geometric information, such as skyline geometry, architectural geometry, waterway/planar element geometry, landscape geometry, and the like (236).”), “and transmit the data associated with the virtual building in the virtual three-dimensional space to the client system using at least the communications device, the processing circuitry of the client system configured to:” (Par 0008: “The processor may be communicatively coupled to a computer network to transmit at least a portion of a virtual world data, and receive another portion of the virtual world data.”; Par 0058: “This representative system comprises a computing network comprised of one or more computer servers 110 connected through one or more high bandwidth interfaces 115.” A high bandwidth interface is a type of communications device.; Par 0021: “The virtual world may be presented in a two-dimensional format or a three-dimensional format.”), “receive the data transmitted from the server system;” (Par 0008: “The processor may be communicatively coupled to a computer network to transmit at least a portion of a virtual world data, and receive another portion of the virtual world data.” FIG. 1 illustrates that the server system is part of the computer network.), “render the virtual three-dimensional space, including the virtual building, navigable by a user using a virtual reality device using the received data;” (Par 0021: “In another embodiment, a method comprises interacting with a virtual world comprising virtual world data through a head-mounted user display device, wherein the head-mounted user display device renders a display image associated with at least a portion of the virtual world data…”; Par 0021: “The virtual world may be presented in a two-dimensional format or a three-dimensional format.”), and “and dynamically modify one or more portions of the virtual building in the virtual three-dimensional space based on user input, wherein a view of the virtual building in the virtual three-dimensional space is modifiable based on the user input,” (Par 0020: “The method may further comprise receiving user input through a user interface, and modifying the display object based on the received user input.”; Par 0035: “The virtual world may be presented in a three-dimensional format.”; Par 00170: “…thus the notion of "shared cinematic reality", wherein each user has a 

Abovitz_2013 does not explicitly teach “generate data associated with a virtual building in a virtual three- dimensional space using the obtained architectural plans;”. However, Sasson_2018 does teach this claim limitation (Par 086: “In some embodiments, as-built models 615 may comprise documents, drawings, models, representations, specifications, measurements, list of materials, architectural drawings, floor plans, 2D drawings, 3D drawings,…”).

Abovitz_2013 and Sasson_2018 are analogous art because they are from the same field of endeavor in virtual modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Abovitz_2013 and Sasson_2018. The rationale for doing so would be that Abovitz_2013 teaches the generation of a three-dimensional virtual environment. Sasson_2018 teaches the generation of a building model using building information including architectural drawings and floor plans obtained by image sensors. Therefore, it would have been obvious to combine the teachings of Abovitz_2013 and Sasson_2018 for the benefit of reduced construction cost and schedule overruns, as well as improved quality of building construction provided by the use of image sensors to collect building information.

Abovitz_2013 in view of Sasson_2018 does not explicitly teach “and a cost associated with the virtual building in the virtual three-dimensional space is displayable in association with the virtual building.” However, Hansen_2003 does teach this claim limitation (Par 0085: “However, instead of the product selection area, the user interface of fig. 7 provides an price indication 701 to the user about the associated cost if the user was to order physical bricks (or sets of bricks including 

Abovitz_2013, Sasson_2018, and Hansen_2003 are analogous art because they are from the same field of endeavor in virtual modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Abovitz_2013, Sasson_2018, and Hansen_2003. The rationale for doing so would be that Abovitz_2013 teaches the generation of a three-dimensional virtual environment. Sasson_2018 teaches the generation of a building model using building information including architectural drawings and floor plans obtained by image sensors. Hansen_2003 teaches the inclusion of a cost display feature in a virtual building environment. Therefore, it would have been obvious to combine the teachings of Abovitz_2013 and Sasson_2018 with the teachings of Hansen_2003 for the benefit of the additional information and insight into how modifications to the virtual building affect the building’s overall cost provided by the cost display feature. 

Claim 2. Abovitz_2013 in view of Sasson_2018 in further view of Hansen_2003 teaches the limitations of claim 1. Sasson_2018 also teaches “wherein the architectural plans for the building are obtained from a data file containing information associated with a floor plan of the building.” (Par 085: “In some embodiments, construction plans 610 may comprise documents, drawings, models, representations, specifications, measurements, bill of materials, architectural plans, architectural drawings, floor plans, 2D architectural plans, 3D architectural plans,… Construction plans 610 may be digitally stored in memory 600, as described above.”).


Claim 9. Abovitz_2013 in view of Sasson_2018 in further view of Hansen_2003 teaches the limitations of claim 1. Hansen_2003 also teaches “wherein the cost dynamically changes based on modifications to the virtual building.” (Par 0085: “Similarly, if the user deletes a virtual brick from the virtual building area 73, the system determines an updated bill of materials and a corresponding price.”).

Claim 12. Abovitz_2013 in view of Sasson_2018 teaches the limitations of claim 11. Abovitz_2013  in view of Sasson_2018 does not explicitly teach “wherein a cost associated with the virtual building in the virtual three-dimensional space is displayable in association with the virtual building.” However, Hansen_2003 does teach this claim limitation (Hansen_2003 Par 0085: “However, instead of the product selection area, the user interface of fig. 7 provides an price indication 701 to the user about the associated cost if the user was to order physical bricks (or sets of bricks including sufficient physical bricks) corresponding to the virtual bricks that the user has currently positioned/assembled in the virtual building area 73.”).

Abovitz_2013, Sasson_2018, and Hansen_2003 are analogous art because they are from the same field of endeavor in virtual modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Abovitz_2013, Sasson_2018, and Hansen_2003. The rationale for doing so would be that Abovitz_2013 teaches the generation of a three-dimensional virtual environment. Sasson_2018 teaches the generation of a building model using building information including architectural drawings and floor plans obtained by image sensors. Hansen_2003 teaches the inclusion of a cost display feature in a virtual building environment. Therefore, it would have been obvious to combine the teachings of Abovitz_2013 and Sasson_2018 with the teachings of Hansen_2003 for the benefit of the additional information and insight into how modifications to the virtual building affect the building’s overall cost provided by the cost display feature. 

 Claims 3 and 4 are rejected as being unpatentable over Abovitz_2013 (AU2014248874A1) in view of Sasson_2018 (US20190180105A1) in further view of Hansen_2003 (US20060136180A1) in further view of Carrington_2016 (US10354439B2) in further view of Verma_2018 (US20190213767A1).

Claim 3. Abovitz_2013 in view of Sasson_2018 in further view of Hansen_2003 teaches the limitations of claim 1. Abovitz_2013 also teaches “wherein generating the virtual building using the obtained architectural plans includes:” (Par 0002: “Virtual and augmented reality environments are generated by computers using, in part, data that describes the environment. This data may describe, for example, various objects with which a user may sense and interact with.”), “adding specific elements of the floor plan for the exterior and interior elements;” (Par 0073: “As a user impacts the computational state data (or other data comprising the digital worlds), the user directly alters or otherwise manipulates the digital world.” Altering the digital world includes making changes to the building’s floor plan.”), and “opening a real-time three-dimensional development platform;” (Par 00154: “With rich digital model updated in real time, scenes may be rendered from any perspective.”; Par 0035: “The virtual world may be presented in a three-dimensional format.”). 

Abovitz_2013 in view of Sasson_2018 in further view of Hansen_2003 does not explicitly teach “designing a floor plan, including exterior and interior elements, using the architectural plans;”. However, Carrington_2016 does teach this claim limitation (Par 0047: “Utilizing this further data, ERGINT generates a 3D scale model of the outside and inside of the building, inclusive of interior floor plans for each level of the building.”).

Abovitz_2013, Sasson_2018, Hansen_2003, and Carrington_2016 are analogous art because they are from the same field of endeavor in virtual modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Abovitz_2013, Sasson_2018, Hansen_2003, and Carrington_2016. The rationale for doing so would be that Abovitz_2013 teaches the generation of a three-dimensional virtual environment. Sasson_2018 teaches the generation of a building model using building information including architectural drawings and floor plans obtained by image sensors. Hansen_2003 teaches the inclusion of a cost display feature in a virtual building environment. Carrington_2016 teaches the generation of a virtual building model using stored building data and data obtained by a building scanning device.  Therefore, it would have been obvious to combine the teachings of Abovitz_2013, Sasson_2018, and Hansen_2003 with the teachings of Carrington_2016 for the benefit of the improved level of detail in regards to the quality of building information obtained provided by the use of a building scanning device.

Abovitz_2013 in view of Sasson_2018 in further view of Hansen_2003 in further view of Carrington_2016 does not explicitly teach “and obtaining a three-dimensional model into a new scene.”. However, Verma_2018 and Abovitz_2013 do teach this claim limitation (Verma_2018 Par 0041: “Agent composer 204 may continually generate new scenes as the application content changes (e.g., as graphical objects or notifications change or move or as the pose of an artifact to which the application content's pose is connected changes), providing the updated scenes on an ongoing basis to client device 140.”; Abovitz_2013 Par 0035: “The virtual world may be presented in a three-dimensional format.”).

Abovitz_2013, Sasson_2018, Hansen_2003, Carrington_2016, and Verma_2018 are analogous art because they are from the same field of endeavor in virtual modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Abovitz_2013, Sasson_2018, Hansen_2003, Carrington_2016, and Verma_2018. The rationale for doing so would be that Abovitz_2013 teaches the generation of a three-dimensional virtual Sasson_2018 teaches the generation of a building model using building information including architectural drawings and floor plans obtained by image sensors. Hansen_2003 teaches the inclusion of a cost display feature in a virtual building environment. Carrington_2016 teaches the generation of a virtual building model using stored building data and data obtained by a building scanning device. Verma_2018 teaches the generation of new virtual scenes as conditions change within a virtual environment. Therefore, it would have been obvious to combine the teachings of Abovitz_2013, Sasson_2018, Hansen_2003, and Carrington_2016 with the teachings of Verma_2018 for the benefit of the improved accuracy of the user’s view of the virtual environment as conditions change provided by the capability of creating new scenes.

Claim 4. Abovitz_2013 in view of Sasson_2018 in further view of Hansen_2003 in further view of Carrington_2016 in further view of Verma_2018 teaches the limitations of claim 1. Abovitz_2013 also teaches “wherein generating the virtual building further includes:” (Par 0002: “Virtual and augmented reality environments are generated by computers using, in part, data that describes the environment.”) and “adding external elements to the three-dimensional model;” (Par 0073: “As a user impacts the computational state data (or other data comprising the digital worlds), the user directly alters or otherwise manipulates the digital world.” Altering the digital world includes adding elements to the model.”). Carrington_2016 also teaches “and building a file associated with the three-dimensional model configured for pushing to the virtual reality device.” (Par 0007: “The processor may also be configured to generate virtual building plan data based upon the stored building data and the scanned building data and drive at least one display based upon the virtual building plan data.”; Par 0008: “The processor may be configured to generate the virtual building plan data for three-dimensions, for example.”; Par 0012: “The user device controller is configured to obtain the virtual building plan data from the processor and display the virtual building plan data on 

Claims 5 through 8 are rejected as being unpatentable over Abovitz_2013 (AU2014248874A1) in view of Sasson_2018 (US20190180105A1)  in further view of Hansen_2003 (US20060136180A1) in further view of Thomas_2006 (US20070219645A1).

Claim 5. Abovitz_2013 in view of Sasson_2018 in further view of Hansen_2003 teaches the limitations of claim 1. Abovitz_2013 also teaches “, wherein dynamically modifying the one or more portions of the virtual building includes:” (Par 0020: “The method may further comprise receiving user input through a user interface, and modifying the display object based on the received user input.”) and “and modifying physical structure of the virtual building.” (Par 0020: “The method may further comprise receiving user input through a user interface, and modifying the display object based on the received user input.”). Hansen_2003 also teaches “enabling opening and/or closing of doors and/or windows;” (Par 0050: “For example, a virtual brick representing a window may be opened or closed.”).

 Abovitz_2013 in view of Sasson_2018 in further view of Hansen_2003 does not explicitly teach “enabling operation of lights and/or plumbing;”. However, Thomas_2006 does teach this claim limitation (Description, page 13, lines 12-15: “The light 164 may be turned on or off by the user by either finding the switch 166 for the light in the virtual building or by clicking on the light.”).

Abovitz_2013, Sasson_2018, Hansen_2003 and Thomas_2006 are analogous art because they are from the same field of endeavor in virtual modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Abovitz_2013, Sasson_2018, Hansen_2003 and Thomas_2006. The rationale for doing so would be Abovitz_2013 teaches the generation of a three-dimensional virtual environment. Sasson_2018 teaches the generation of a building model using building information including architectural drawings and floor plans obtained by image sensors. Hansen_2003 teaches the inclusion of a cost display feature in a virtual building environment. Thomas_2006 teaches the capability of the user to operate light fixtures within the virtual environment. Therefore, it would have been obvious to combine the teachings of Abovitz_2013, Sasson_2018, and Hansen_2003 with the teachings of Thomas_2006 for the benefit of a more accurate representation of the building that allows the user to view the building under various lighting conditions.

Claim 6. Abovitz_2013 in view of Sasson_2018 in further view of Hansen_2003 in further view of Thomas_2006 teaches the limitations of claim 1. Thomas_2006 also teaches “, wherein the environment is displayable in a first view showing interior and exterior structure including walls inside the building.” (Brief Description of the Drawing, page 2, lines 16-17: “Figure 15 shows the display with a zooming in of some of the spaces of a floor with the floors above them being removed;”).

Claim 7. Abovitz_2013 in view of Sasson_2018 in further view of Hansen_2003 in further view of Thomas_2006 teaches the limitations of claim 6. Thomas_2006 also teaches “wherein the environment is configured to display a second view showing interior plumbing of the interior structure behind the walls.” (Description page 37, lines 13-19: “One may pull apart the floors, rooms and areas of the building 205 in the virtual display to obtain parameter readings which help pinpoint the basis of the potential problem. One may inspect the plumbing, wiring, ventilation, valves, switches, and so forth, in the walls, floors and ceilings. The walls and ceilings may be semi-transparent or disassembled during the inspecting.”).

Claim 8. Abovitz_2013 in view of Sasson_2018 in further view of Hansen_2003 in further view of Thomas_2006 teaches the limitations of claim 7. Thomas_2006 also teaches “wherein the environment is configured to display a third view showing interior electrical configurations of the interior structure behind the walls.” (Description page 37, lines 13-19: “One may pull apart the floors, rooms and areas of the building 205 in the virtual display to obtain parameter readings which help pinpoint the basis of the potential problem. One may inspect the plumbing, wiring, ventilation, valves, switches, and so forth, in the walls, floors and ceilings. The walls and ceilings may be semi-transparent or disassembled during the inspecting.”).

Claim 10 is rejected as being unpatentable over Abovitz_2013 (AU2014248874A1) in view of Sasson_2018 (US20190180105A1)  in further view of Hansen_2003 (US20060136180A1) in further view of Barnes_2007 (Stuart Barnes. 2007. Virtual worlds as a medium for advertising. SIGMIS Database 38, 4 (November 2007), 45–55. DOI:https://doi.org/10.1145/1314234.1314244).

Claim 10. Abovitz_2013 in view of Sasson_2018 in further view of Hansen_2003 teaches the limitations of claim 1. Abovitz_2013 in view of Sasson_2018 in further view of Hansen_2003 does not explicitly teach “wherein one or more items inside the virtual building are passively marketed from one or more different companies.”. However, Barnes_2007 does teach this claim limitation (2007 Figure 2: “Examples of Advertising in Second Life”. Figure 2 shows a billboard advertisement, which is a form of passive marketing, located within the virtual building.).

Abovitz_2013, Sasson_2018, Hansen_2003 and Barnes_2007 are analogous art because they are from the same field of endeavor in virtual modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Abovitz_2013, Sasson_2018, Hansen_2003 and Barnes_2007. The rationale for doing so would be Abovitz_2013 teaches the generation of a three-dimensional virtual environment. Sasson_2018 teaches the generation of a building model using building information including architectural drawings and floor plans obtained by image sensors. Hansen_2003 teaches the inclusion of a cost display feature in a virtual building environment. Barnes_2007 teaches the use of passive marketing within a virtual environment. Therefore, it would have been obvious to combine the teachings of Abovitz_2013, Sasson_2018, and Hansen_2003 with the teachings of Barnes_2007 for the benefit of the increased marketing exposure for products marketed within the virtual environment.

Claim 11 is rejected as being unpatentable over Abovitz_2013 (AU2014248874A1) in view of Sasson_2018 (US20190180105A1).

Claim 11. Abovitz_2013 teaches “A method for generating and manipulating a virtual building in a virtual three- dimensional space, comprising:” (Par 0001: “The present invention generally relates to systems and methods configured to facilitate interactive virtual or augmented reality environments for one or more users.”; Par 0002: “Virtual and augmented reality environments are generated by computers using, in part, data that describes the environment. This data may describe, for example, various objects with which a user may sense and interact with.”; Par 0035: “The virtual world may be presented in a three-dimensional format.”), “obtaining architectural plans for a building;” (Par 00165: “With coarse localization and orientation determined, the distributed system may be configured to load (i.e., via wireless communication) local feature mapping information to the local device (i.e., such as the intercoupled mobile communication system 154 and enhancement console 218). Such information may comprise, for example, geometric information, such as skyline geometry, architectural geometry, waterway/planar element geometry, landscape geometry, and the like (236).”), and “and transmitting the data associated with the virtual building in the virtual three-dimensional space to a client system, wherein one or more portions of the virtual building are dynamically modifiable in the virtual three-dimensional space based on user input, and a view of the virtual building in the virtual three-dimensional space is modifiable based on the user input.” (Par 0008: “The processor may be communicatively coupled to a computer network to transmit at least a portion of a virtual world data, and receive another portion of the virtual world data.”; Par 0021: “The virtual world may be presented in a two-dimensional format or a three-dimensional format.”; Par 0020: “The method may further comprise receiving user input through a user interface, and modifying the display object based on the received user input.”; Par 00170: “…thus the notion of "shared cinematic reality", wherein each user has a consensus view of some aspects of the room, but also can modify certain variables (color, shape, etc.) to their personal liking, all simultaneously.”).

Abovitz_2013 does not explicitly teach “generating data associated with a virtual building in a virtual three- dimensional space using the obtained architectural plans;”. However, Sasson_2018 does teach this claim limitation (Par 086: “In some embodiments, as-built models 615 may comprise documents, drawings, models, representations, specifications, measurements, list of materials, architectural drawings, floor plans, 2D drawings, 3D drawings,…”).

Claims 13 through 15 are rejected as being unpatentable over Abovitz_2013 (AU2014248874A1) in view of Sasson_2018 (US20190180105A1)  in further view of Thomas_2006 (US20070219645A1).

Claim 13. Abovitz_2013 in view of Sasson_2018 in further view of Thomas_2006 teaches the limitations of claim 11. The further limitations of claim 13 are substantially the same as those of claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 14. Abovitz_2013 in view of Sasson_2018 in further view of Thomas_2006 teaches the limitations of claim 13. The further limitations of claim 14 are substantially the same as those of claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim 15. Abovitz_2013 in view of Sasson_2018 in further view of Thomas_2006 teaches the limitations of claim 14. The further limitations of claim 14 are substantially the same as those of claim 8 and are rejected due to the same reasons outlined above for claim 8.


Claims 16 and 17 are rejected as being unpatentable over Abovitz_2013 (AU2014248874A1) in view of Hansen_2003 (US20060136180A1).

Claim 16. Abovitz_2013 teaches “A client system, comprising:” (Par 0001: “The present invention generally relates to systems and methods configured to facilitate interactive virtual or augmented reality environments for one or more users.”), “and a memory configured to store computer readable instructions that, when executed by the processor, cause the system to:” (Par 0035: “Another embodiment is directed to a system for enabling two or more users to interact within a virtual world comprising virtual world data, comprising a computer network comprising one or more computing devices, the one or more computing devices comprising memory, processing circuitry, and software stored at least in part in the memory and executable by the processing circuitry to process at least a portion of the virtual world data;”), “receive data transmitted from a server system;” (Par 0008: “The processor may be communicatively coupled to a computer network to transmit at least a portion of a virtual world data, and receive another portion of the virtual world data.” FIG. 1 illustrates that the sever system is part of the computer network.), “render a virtual three-dimensional space, including a virtual building, navigable by a user using the received data;” “and dynamically modify one or more portions of the virtual building in the virtual three-dimensional space based on user input.” (Par 0020: “The method may further comprise receiving user input through a user interface, and modifying the display object based on the received user input.”; Par 0035: “The virtual world may be presented in a three-dimensional format.”).

Abovitz_2013 does not explicitly teach “a processor;”. However, Hansen_2003 does teach this claim limitation (Par 0095: “The method, product means, and device described herein can be implemented by means of hardware comprising several distinct elements, and by means of a suitably programmed microprocessor.”)

Abovitz_2013 and Hansen_2003 are analogous art because they are from the same field of endeavor in virtual modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Abovitz_2013 and Hansen_2003. The rationale for doing so would be that Abovitz_2013 teaches the generation of a three-dimensional virtual environment. Hansen_2003 teaches the use of a processor to perform a computer-implemented method to construct a virtual model using pre-manufactured elements. Therefore, it would have been obvious to combine the teachings of Abovitz_2013 with the teachings of Hansen_2003 for the benefit of the reduced model construction time provided by using elements with predetermined qualities as compared to having to manually define all element qualities when beginning model construction.  

Claim 17. Abovitz_2013 in view of Hansen_2003 teaches the limitations of claim 16. Abovitz_2013 also teaches “wherein a view of the virtual building in the virtual three-dimensional space is modifiable based on the user input.” (Par 0020: “The method may further comprise receiving user input through a user interface, and modifying the display object based on the received user input.”; Par 0035: “The virtual world may be presented in a three-dimensional format.”; Par 00170: “…thus the notion of "shared cinematic reality", wherein each user has a consensus view of some aspects of the room, but also can modify certain variables (color, shape, etc.) to their personal liking, all simultaneously.”).

Claims 18 through 20 are rejected as being unpatentable over Abovitz_2013 (AU2014248874A1) in view of Hansen_2003 (US20060136180A1) in further view of Thomas_2006 (US20070219645A1).

Claim 18. Abovitz_2013 in view of Hansen_2003 teaches the limitations of claim 17. Abovitz_2013 in view of Hansen_2003 does not explicitly teach “wherein the environment is displayable in a first view showing interior and exterior structure including walls inside the building.”. However, Thomas_2006 teaches this claim limitation (Brief Description of the Drawing, page 2, lines 16-17: “Figure 15 shows the display with a zooming in of some of the spaces of a floor with the floors above them being removed;”).

Abovitz_2013, Hansen_2003 and Thomas_2006 are analogous art because they are from the same field of endeavor in virtual modeling. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Abovitz_2013, Hansen_2003 and Thomas_2006. The rationale for doing so would be that Abovitz_2013 teaches the generation of a three-dimensional virtual environment. Hansen_2003 teaches the use of a processor to perform a computer-implemented method to construct a virtual model using pre-manufactured elements.  Thomas_2006 teaches providing an interior/exterior structural view of a virtual building. Therefore, it would have been obvious to combine the teachings of Abovitz_2013 and Hansen_2003 with the teachings of Thomas_2006 for the benefit of a more comprehensive view of the virtual building provided by the capability to view the building from multiple perspectives.

Claim 19. Abovitz_2013 in view of Hansen_2003 in further view of Thomas_2006  teaches the limitations of claim 18. Thomas_2006 also teaches “wherein the environment is configured to display a second view showing interior plumbing of the interior structure behind the walls.” (Description page 37, lines 13-19: “One may pull apart the floors, rooms and areas of the building 205 in the virtual display to obtain parameter readings which help pinpoint the basis of the potential problem. One may inspect the plumbing, wiring, ventilation, valves, switches, and so forth, in the walls, floors and ceilings. The walls and ceilings may be semi-transparent or disassembled during the inspecting.”).

Claim 20. Abovitz_2013 in view of Hansen_2003 in further view of Thomas_2006  teaches the limitations of claim 19. Thomas_2006 also teaches “wherein the environment is configured to display a third view showing interior electrical configurations of the interior structure behind the walls.” (Description page 37, lines 13-19: “One may pull apart the floors, rooms and areas of the building 205 in the virtual display to obtain parameter readings which help pinpoint the basis of the potential problem. One may inspect the plumbing, wiring, ventilation, valves, switches, and so forth, in the walls, floors and ceilings. The walls and ceilings may be semi-transparent or disassembled during the inspecting.”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is 571-272-5527. The examiner can normally be reached 07:30 AM - 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148